Case 2:18-cv-00413-JDC-JPM Document 21 Filed 12/11/20 Page 1 of 2 PageID #: 1019




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                             LAKE CHARLES DIVISION


 MARK LAYNE TEDDLIE                                CASE NO. 2:18-CV-00413

 VERSUS                                            JUDGE JAMES D. CAIN, JR.

 COMMISSIONER OF SOCIAL                            MAGISTRATE JUDGE PEREZ-
 SECURITY                                          MONTES


                                        JUDGMENT

        Before the court is a Report and Recommendation [doc. 19] of the Magistrate Judge,

 recommending that this Social Security appeal [doc. 1] be denied and dismissed with

 prejudice. The court has conducted an independent review of the record, as well as the

 objections filed by appellant Mark Layne Teddlie, and finds that the Report and

 Recommendation is correct under applicable law.

        The Magistrate Judge noted that this matter had already been reinstated after one

 dismissal for failure to prosecute, and that Teddlie had taken no action in the matter since

 that time. Meanwhile, the government filed its answer to the complaint in August 2019 and

 Teddlie’s deadline to file a response passed in October of that year. The Magistrate Judge

 therefore reviewed the government’s answer as unopposed and found no merit to the

 appeal.

        In his objections Teddlie’s counsel argues that dismissal is too harsh a remedy and

 maintains that he believed that the government would send him a physical copy of the

 response and record rather than just an electronic notice of filing. He also asserts that the
Case 2:18-cv-00413-JDC-JPM Document 21 Filed 12/11/20 Page 2 of 2 PageID #: 1020




 turmoil caused by COVID-19 and Hurricanes Laura and Delta prevented him from

 discovering the government’s Notice of Electronic Filing in a timely manner. Doc. 20. But

 the court notes that the scheduling order in this matter [doc. 14] and the government’s

 answer [doc. 15] were both filed months before the COVID-19 pandemic struck. Counsel

 has failed to provide a basis for rejecting the Magistrate Judge’s recommendation and the

 court agrees that review of the government’s answer as unopposed is the appropriate

 sanction for Teddlie’s noncompliance with briefing deadlines. Upon undertaking that

 review, the court likewise finds no merit to the appeal. Accordingly,

        IT IS ORDERED, ADJUDGED, and DECREED that the Report and

 Recommendation [doc. 19] be ADOPTED and that this matter be DENIED and

 DISMISSED WITH PREJUDICE.

        THUS DONE AND SIGNED in Chambers on this 11th day of December, 2020.



                    _________________________________________
                               JAMES D. CAIN, JR.
                        UNITED STATES DISTRICT JUDGE
